In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 03-1530
SEAN HADLEY,
                                                 Plaintiff-Appellant,
                                 v.

HILDA WILLIAMS,
                                                Defendant-Appellee.

                          ____________
         Appeal from the United States District Court for the
         Northern District of Indiana, Fort Wayne Division.
             No. 1:01-CV-153—William C. Lee, Judge.
                          ____________
     SUBMITTED MARCH 25, 2004—DECIDED MAY 14, 2004
                          ____________



  Before POSNER, DIANE P. WOOD, and WILLIAMS, Circuit
Judges.
  POSNER, Circuit Judge. In this suit for damages under 42
U.S.C. § 1983, Sean Hadley claims that an Indiana police
detective named Hilda Williams caused him to be arrested
in violation of his Fourth Amendment rights. The district
court granted summary judgment in favor of the defendant,
and Hadley appeals. We construe the facts as favorably to
him as the record permits, as we are required to do when an
appellant is challenging the grant of summary judgment
against him. E.g., Mattson v. Caterpillar, Inc., 359 F.3d 885,
888 (7th Cir. 2004).
2                                                 No. 03-1530

   After receiving multiple reports that Hadley had had sex
with minors, detective Williams ordered police to bring him
in for questioning. He was living in his mother’s house at
the time and Williams phoned her and asked whether she’d
be willing to permit the police to enter her house to arrest
her son. She replied, only if they had a warrant, and Wil-
liams said, “Yes, we’ve got everything we need. It’s all
covered.” So the mother agreed—but Williams did not in
fact have a warrant.
  The mother didn’t want to be at home when her son was
arrested, so at Williams’s suggestion she sent her daughter,
Hadley’s sister, to the house to let the police in. When the
police approached the house, Hadley saw them and told his
sister, “I’m going in my room. Answer the door. Just tell
them I ain’t here.” The sister opened the door to the police,
who entered the house and, once inside, saw Hadley
through the open door to his bedroom, went in, and ar-
rested him. He was charged with and convicted of sexual
offenses and sentenced to 20 years in prison. If the arrest
was illegal, he is entitled to damages for the violation of his
Fourth Amendment rights, though his conviction and
sentence would be unaffected.
  To arrest a person in his home without a warrant is nor-
mally a violation of the Fourth Amendment even if there is
probable cause to arrest him, which clearly there was here.
E.g., Payton v. New York, 445 U.S. 573, 585-86 (1980); United
States v. Limares, 269 F.3d 794, 799 (7th Cir. 2001). But there
are exceptions, such as consent by either the owner of the
home or the arrested person himself. Illinois v. Rodriguez, 497
U.S. 177, 181 (1990); United States v. Melgar, 227 F.3d 1038,
1041 (7th Cir. 2000). Hadley’s mother could give consent to
the police to enter her home, but she didn’t—not effective
consent, at any rate. For her consent was conditioned on the
police having a warrant, and they didn’t; that at least is the
natural interpretation of the facts as we have recited them.
No. 03-1530                                                  3

   Often it is irrelevant to the question of consent whether
there was a warrant or not. A valid warrant is an independ-
ent basis for arrest, making consent irrelevant. Indeed, if
there is a warrant, it will normally provide the only basis for
the arrest because it will make consent, if given, involun-
tary; Hadley’s mother could not refuse to allow the police to
execute a warrant, Bumper v. North Carolina, 391 U.S. 543,
548-50 (1968)—could not, in short, withhold her consent.
There may be cases in which upon being shown the warrant
the individual who is authorized to permit the search or
seizure decides to consent in the sense of forgoing any right
to challenge the warrant’s adequacy; and then the search or
seizure would be justified by consent. But if as in Bumper
itself, and in this case as well it seems, there is no warrant
or, as in United States v. Nafzger, 965 F.2d 213, 216 (7th Cir.
1992) (per curiam), no valid or applicable warrant (the
warrant might not be broad enough to cover what the police
wanted to search for or seize), consent is vitiated: vitiated
not only by the claim of the police to have a warrant—as
long as Hadley’s mother believed the claim, and there is no
reason to doubt that she did, her consent to the search was
involuntary and does not bar a challenge to the lawfulness
of the arrest—but also by fraud.
  Although “the law permits the police to pressure and
cajole, conceal material facts, and actively mislead,” United
States v. Rutledge, 900 F.2d 1127, 1131 (7th Cir. 1990), it
draws the line at outright fraud, as where police extract a
confession in exchange for a false promise to set the de-
fendant free. Id. at 1129-30. The consent of Hadley’s mother
was procured by an outright and material lie, and was
therefore ineffectual. The case is unlike United States v.
Larson, 978 F.2d 1021, 1023-24 (8th Cir. 1992), where consent
was held to be voluntary because the police truthfully said
they were going to seek a warrant. The person asked in that
situation to consent to a search or seizure could make a
4                                                 No. 03-1530

judgment whether to wait and see whether a warrant would
be issued or to save the police the trouble in the hope of
obtaining favorable treatment by being cooperative. See also
United States v. Perez-Montañez, 202 F.3d 434, 438-39 (1st Cir.
2000).
  Nor is it clear that Hadley consented to the entry of the
police when he told his sister, “I’m going in my room. An-
swer the door. Just tell them I ain’t here.” The fact that a
person answers a knock at the door doesn’t mean that he
agrees to let the person who knocked enter. Sparing v.
Village of Olympia Fields, 266 F.3d 684, 688-90 (7th Cir. 2001);
United States v. Berkovitz, 927 F.2d 1376, 1387 (7th Cir. 1991);
United States v. McCraw, 920 F.2d 224, 229-30 (4th Cir. 1990).
And so if you tell someone “answer the door,” it doesn’t
necessarily mean that you’re telling him to let the person in.
We do not know what Hadley’s sister understood him to be
telling her, although she did report that he was “disgusted”
that she had let the police in, which cuts against an infer-
ence that he had, or would reasonably be understood to
have, authorized her to let them in. Stoner v. California, 376
U.S. 483, 489 (1964); Bolden v. Southeastern Pennsylvania
Transportation Authority, 953 F.2d 807, 826 (3d Cir. 1991) (en
banc); United States v. Baswell, 792 F.2d 755, 759 (8th Cir.
1986). We also don’t know what the police said to her when
she opened the door. It is for the trier of fact to determine
whether she reasonably understood her brother to mean
that she could let the police have, as it were, the run of the
house.
  We are mindful of cases in other circuits which hold that
when the front door swings open in response to the knock
of the police, the police can, by virtue of the “plain view”
doctrine, seize anything they see through the open doorway,
since by opening the door the person who opened it con-
sented to their presence on the threshold. United States v.
No. 03-1530                                                    5

Gori, 230 F.3d 44, 54 (2d Cir. 2000); United States v.
Vaneaston, 49 F.3d 1423, 1427 (9th Cir. 1995). But those
decisions, in addition to being contrary to the law of this
circuit as enunciated in Sparing and Berkovitz, are inconsis-
tent with the spirit of Payton v. New York. Since few people
will refuse to open the door to the police, the effect of the
rule of Gori and Vaneaston is to undermine, for no good
reason that we can see, the principle that a warrant is re-
quired for entry into the home, in the absence of consent or
compelling circumstances. Those cases equate knowledge
(what the officer obtains from the plain view) with a right to
enter, and by doing so permit the rule of Payton to be
evaded.
   Which is not to say that knowledge obtained by the plain
view from the threshold cannot lawfully be used. If the
officer knocks, sees something inside when the door is
opened, and then turns on his heel and uses the information
he’s just obtained to get a warrant, no one’s rights have been
violated. But that is not what happened here. It is also true
that if having seen from the threshold contraband, evidence
of crime, or a person whom they have probable cause to
believe has committed a crime and should be arrested, the
police reasonably fear that before they can obtain a warrant
the contraband or evidence will be destroyed or the criminal
flee the nest, the case becomes one of “exigent circum-
stances” and the police can take steps to secure the evidence
or the person. Welsh v. Wisconsin, 466 U.S. 740, 749-50 (1984);
United States v. Santana, 427 U.S. 38, 42-43 (1976); United
States v. McNeil, 77 F.3d 938, 946 (7th Cir. 1996). But the state
does not argue that this is such a case.
  Summary judgment should not have been granted. The
judgment is reversed and the case remanded for further
proceedings consistent with this opinion. The principles on
which we reverse are well settled, which precludes a
defense of qualified immunity. Saucier v. Katz, 533 U.S. 194,
6                                                 No. 03-1530

201 (2001); Sullivan v. Ramirez, 360 F.3d 692, 696-97 (7th Cir.
2004); Sparing v. Village of Olympia Fields, supra, 266 F.3d at
687.
                                  REVERSED AND REMANDED.

A true Copy:
        Teste:

                           _____________________________
                            Clerk of the United States Court of
                              Appeals for the Seventh Circuit




                    USCA-02-C-0072—5-14-04